United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.P., Appellant
and
U.S. POSTAL SERVICE, CANAL STREET
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1799
Issued: January 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 31, 2015 appellant, through counsel, filed a timely appeal from an August 4,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount $11,317.50 for the period May 20, 2013 through February 7, 2015 because she elected to
receive retirement benefits from the Office of Personnel Management (OPM) while receiving
FECA benefits; and (2) whether OWCP properly found her at fault and thus not entitled to
waiver.
1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant has a second appeal pending before the Board, Docket No. 15-1580, that will be
adjudicated separately.

On appeal counsel asserts that because appellant was in a serious motor vehicle accident
in Florida on June 17, 2015 in which she suffered serious injuries and was hospitalized for
approximately one month, he was unable to timely request a prerecoupment hearing on
appellant’s behalf, and OWCP prematurely issued its final overpayment decision.
FACTUAL HISTORY
OWCP accepted that on March 28, 1996 appellant, then a 31-year-old letter carrier,
incurred a right hand sprain, right and left knee sprains, and lumbosacral sprain. She stopped
work on April 29, 1996 and was placed on the periodic compensation rolls.
In June 2003 appellant accepted a modified position for six hours a day. She continued
to receive two hours of daily FECA compensation. Appellant continued the part-time modified
position until December 21, 2010 until she incurred a second employment injury and received
additional compensation under that claim.3
While appellant was in receipt of wage-loss compensation, she signed annual
certifications acknowledging the need to immediately report changes in income from federallyassisted disability or benefit programs. This included a February 5, 2013 OWCP letter, which
noted that other federal benefits could affect her FECA benefits and advised her that she must
report any income or change in income from federally-assisted disability or benefit programs.
On September 3, 2014 counsel informed OWCP that appellant was awarded disability
retirement by the Office of Personnel Management (OPM) and that she wished to elect to receive
Federal Employee Retirement Service (FERS) benefits, effective May 20, 2013.
In
correspondence dated October 9, 2014, OWCP notified appellant that her current four-week
compensation was $542.00. Appellant was informed that receipt of retirement benefits and
FECA compensation for the same period was a prohibited dual benefit. OWCP forwarded an
election form to appellant with a copy to counsel. On January 8, 2015 appellant submitted the
election form to OWCP in which she elected FERS retirement benefits, effective May 20, 2013.
On January 7, 2015 counsel forwarded the election form to OPM, asked that appellant’s
retirement be processed, and that OWCP be reimbursed for back pay.
On February 5, 2015 appellant’s partial wage-loss compensation for the March 28, 1996
claim was terminated, effective February 7, 2015. On February 5, 2015 OWCP also informed
OPM that, in lieu of FECA compensation, she had elected to receive FERS retirement benefits
effective May 20, 2013. It asked that OPM commence monthly annuity payments effective
May 20, 2013 and reimburse OWCP $11,317.50 for FECA compensation benefits which had
been paid from May 20, 2013 to February 7, 2015. There is no evidence in the record to
establish that OPM reimbursed OWCP.
On June 26, 2015 OWCP issued a preliminary finding that an overpayment of
compensation in the amount of $11,317.50 had been created. It explained that appellant had
elected FERS retirement benefits retroactive to May 20, 2013, but had continued to receive
3

Id. Appellant’s wage-loss compensation and medical benefits under this claim were terminated on
May 20, 2013.

2

FECA compensation for that same period May 20, 2013 through February 7, 2015. OWCP
found appellant at fault because she knew or should have known that she was in receipt of
compensation to which she was not entitled. The preliminary decision provided an explanation
of the calculation of the overpayment. Appellant was provided an overpayment action request
and an overpayment questionnaire (Form CA-20). She was informed of the actions she could
take and was afforded 30 days to respond. A copy of the preliminary determination was
forwarded to counsel.
The record includes a computer print-out indicating that appellant received $11,317.50 in
compensation for the period May 20, 2013 to February 7, 2015. As she had elected FERS
retirement benefits for the same period, OWCP found that the entire amount was an
overpayment.
In correspondence dated July 28, 2015, counsel disagreed with the June 26, 2015
preliminary determination. He requested a stay of collection to allow appellant an opportunity to
complete an overpayment questionnaire, reporting that she had been in a serious motor vehicle
accident in Florida on June 17, 2015 with multiple injuries and had just been discharged.
Counsel maintained that OPM should have reimbursed OWCP, and disagreed that an
overpayment occurred and that appellant was with fault.
By decision dated August 4, 2015, OWCP finalized the preliminary finding that appellant
was at fault in the creation of an overpayment of $11,317.50 for the period May 20, 2013
through February 7, 2015 because she accepted dual benefits that she knew or should have
known was incorrect.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 Section 8116 of FECA defines the limitations on the right to receive
compensation benefits.5 Section 8116(a) provides that, while an employee is receiving workers’
compensation benefits, he or she may not receive salary, pay, or remuneration of any type from
the United States, except in return for services actually performed or for certain payments related
to service in the Armed Forces, including benefits administered by the Department of Veterans
Affairs, unless such benefits are payable for the same injury or the same death being
compensated for under FECA.6 Section 10.421(a) of OWCP’s implementing regulations provide
that a beneficiary may not receive wage-loss compensation concurrently with a federal

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

Id. at § 8116(a).

3

retirement or survivor annuity.7 The beneficiary must elect the benefit that he or she wishes to
receive.8
ANALYSIS -- ISSUE 1
Counsel notified OWCP on September 3, 2014 that appellant had been awarded OPM
disability retirement benefits. In an election form received by OWCP on January 8, 2015,
appellant elected OPM retirement benefits, retroactive to May 20, 2013. As noted above, FECA
and OWCP regulations provide that a beneficiary may not receive wage-loss compensation
concurrently with a federal retirement or survivor annuity.9 The record indicates that appellant
received FECA wage-loss compensation totaling $11,317.50 for the period May 20, 2013 until
her compensation was terminated on February 7, 2015.
As appellant elected FERS retirement benefits retroactive to a period already covered by
FECA compensation payments, the Board finds that she did in fact receive an overpayment of
compensation for the entire amount. Her election of retirement annuity benefits from OPM,
retroactive to May 20, 2013, created a prohibited dual benefit under section 8116 of FECA. The
record supports that appellant received wage-loss compensation in the amount of $11,317.50 for
the period May 20, 2013 until her compensation was terminated on February 7, 2015. The Board
will therefore affirm OWCP’s August 4, 2015 decision on the issue of fact and amount of
overpayment.10
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”11
Section 10.433(a) of OWCP regulations provide that OWCP:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from OWCP are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits.... A recipient who has done any of
the following will be found to be at fault in creating an overpayment: (1) Made
7

20 C.F.R. § 10.421(a).

8

Id.

9

Id. at § 10.421(a).

10

5 U.S.C. § 8116; see B.G., Docket No. 14-2002 (issued August 13, 2015).

11

Supra notes 6 and 7.

4

an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; or (2) Failed to provide information which he or she knew
or should have known to be material; or (3) Accepted a payment which he or she
knew or should have known to be incorrect. (This provision applies only to the
overpaid individual).”12
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.13
ANALYSIS -- ISSUE 2
OWCP found appellant at fault in creating the overpayment under the third standard, that
she accepted a payment she knew or should have known to be incorrect.
The Board finds appellant at fault under this standard. Counsel noted on September 3,
2014 that appellant had been awarded FERS disability retirement benefits. In January 2015 she
elected to receive those retirement benefits retroactive to May 20, 2013. Because appellant had
already received FECA compensation for the period May 20, 2013 through February 7, 2015,
when her wage-loss compensation was terminated, her election of retirement benefits beginning
May 20, 2013 was, in effect, an election to receive a prohibited dual benefit under section 8116
of FECA.
Whether an individual is at fault with respect to the creation of an overpayment depends
on the circumstances of the overpayment. The circumstances in this case support OWCP’s
finding. OWCP notified appellant in October 2014 that receipt of retirement benefits and FECA
compensation for the same period was a prohibited dual benefit. Appellant nonetheless chose to
receive both FERS disability retirement benefits and FECA benefits for the period May 20, 2013
through February 7, 2015. The Board will therefore affirm OWCP’s August 4, 2015 decision as
appellant knew or should have known she would be receiving a prohibited dual payment.14
As to counsel’s assertion on appeal that appellant was in an automobile accident in
June 2015 and could not timely respond to the preliminary overpayment determination, he
submitted no evidence to substantiate the accident to support his claim of extenuating
circumstances. Furthermore, counsel received a copy of the June 26, 2015 preliminary
determination and did not timely respond.
As appellant was at fault in creating the overpayment, she is not eligible for waiver. With
respect to recovery of the overpayment in compensation, the Board’s jurisdiction is limited to
reviewing those cases where OWCP seeks recovery from continuing compensation benefits
12

20 C.F.R. § 10.433(a); see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

13

Id. at § 10.433(b); Neill D. Dewald, 57 ECAB 451 (2006).

14

See B.G., supra note 10.

5

under FECA.15 As appellant is no longer receiving wage-loss compensation, the Board does not
have jurisdiction with respect to the recovery of the overpayment under the Debt Collection
Act.16
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
$11,317.50 for the period May 20, 2013 through February 7, 2015 because she elected to receive
retirement benefits from OPM while receiving FECA benefits. The Board also finds that OWCP
properly found appellant at fault and thus not entitled to waiver.
ORDER
IT IS HEREBY ORDERED THAT the August 4, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

Cheryl Thomas, 55 ECAB 610 (2004).

16

Id.

6

